[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON CROSS-APPLICATION TO CONFIRM AWARD
In this action the State of Connecticut ("State") has moved to vacate an arbitration award issued in favor of New England Health Care Employees Union, District 1199 (the "Union") on February 15, 1996. By Memorandum of Decision dated April 15, 1997 the undersigned denied the Application to Vacate Arbitration Award. The Union has moved to confirm the award. For the reasons state in the Memorandum of Decision on Application to Vacate Award, the court hereby grants the Cross-Application to Confirm Arbitration Award.
By the court,
Aurigemma, J. CT Page 4375